 

Exhibit 10.7

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is made as of this 1st day of
January, 2020, by and between Acorn Energy, Inc. (the “Company”) and Jan H. Loeb
(“Loeb”).

 

RECITALS:

 

WHEREAS, the Board of Directors of the Company (the “Board”) appointed Loeb to
serve as the Company’s President and Chief Executive Officer in January 2016;
and

 

WHEREAS, the Board appointed Loeb to the additional position of Acting CEO of
the Company’s OmniMetrix subsidiary in November 2019; and

 

WHEREAS, the Board desires to engage Loeb, upon the terms and conditions
hereinafter set forth, to continue provide consulting and other services to the
Company and to OmniMetrix as provided for herein; and

 

WHEREAS, Loeb has agreed to provide such consulting and other services to the
Company and to OmniMetrix, upon the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

1. Engagement. The Company hereby agrees to engage Loeb to render the consulting
and other services described herein, and Loeb hereby accepts such engagement.  
  2. Term. The engagement of Loeb by the Company as provided in Section 1 shall
commence on the date hereof, and continue through and until December 31, 2020,
unless earlier terminated as hereinafter provided (the period of such
engagement, the “Term”).     3. Services. Loeb shall provide such consulting
services to the Company as Loeb and the Company shall mutually agree upon from
time to time. Loeb shall serve as the Company’s principal executive officer in
the capacities of President and Chief Executive Officer and shall also serve as
principal executive officer of the Company’s OmniMetrix subsidiary in the
capacity of Acting CEO, with all the power and authority and executing all the
functions associated with such offices, and shall commit sufficient business
time to effectively discharge the responsibilities of President and Chief
Executive Officer of the Company and Acting CEO of OmniMetrix, without any
additional compensation beyond that provided for in this Agreement. The
foregoing notwithstanding, nothing in this Agreement shall restrict Loeb from
performing his other duties at Leap Tide and/or accepting consulting or
employment arrangements or other positions outside of his activities for the
Company.

 

 

 



 

4. Payment and Expenses.

 

  (a) Cash Payment. The Company shall pay to Loeb compensation in the amount of
$16,000 per month during the Term for service as President and Chief Executive
Officer of the Company, and additional $10,000 per month during the Term for so
long as he serves as Acting CEO of OmniMetrix.         (b) Options. Upon the
execution of this Agreement, Loeb shall be granted options to purchase 35,000
shares of the Company’s Common Stock. The options shall be exercisable at an
exercise price equal to the closing price of the common stock on December 31,
2019, and will allow for cashless exercise if there is no effective registration
statement covering the issuance or resale of the shares. Twenty-five percent
(25%) of the options shall be vested immediately; the remaining options shall
vest in three equal increments on April 1, 2020, July 1, 2020 and October 1,
2020. The exercise period and other terms shall otherwise be substantially the
same as the terms of the options granted by the Company to its outside
directors.         (c) Expenses. Loeb shall be entitled to reimbursement for any
out of pocket expenses (travel, transportation, office, etc.) incurred in
connection with the consulting services rendered pursuant hereto.         (d)
D&O Coverage. The Company has confirmed that Loeb will be covered by the
Company’s primary and excess D&O insurance policy in his capacities of director
as well as President and Chief Executive Officer, notwithstanding the fact that
he is not an employee of the Company, on the same basis as the other directors
and executive officers of the Company.         (e) No Other Compensation. Other
than as set forth herein or otherwise agreed in writing, Loeb shall not receive
any other compensation or benefits in connection with this Agreement or his
service as a director and President and Chief Executive Officer of the Company.

 

5. Termination. The Term of this Agreement may be terminated early for any or no
reason with or without cause (i) by Loeb at any time upon thirty (30) days’
written notice to the Company and (ii) by the Company on at least 15 (fifteen)
days’ written notice to Loeb. In the event if a termination of this Agreement at
the end of the Term or upon an early termination in accordance with this
Section, the Company shall no longer be obligated to pay the monthly cash
compensation provided for in Section 4(a) but shall be required to pay any
accrued and unpaid amounts payable to Loeb under Section 4.     6. Covenants of
Loeb.

 

  (a) Loeb recognizes that the knowledge of, information concerning, and
relationship with, customers, suppliers and agents, and the knowledge of the
Company’s business methods, systems, plans and policies which Loeb will
establish, receive or obtain as a consultant to the Company, are valuable and
unique assets of the business of the Company. Loeb will not, during or following
the Term, use or disclose any such knowledge or information pertaining to the
Company, its customers, suppliers, agents, policies or other aspects of its
business, for any reason or purpose, whatsoever except pursuant to Loeb’s duties
hereunder or as otherwise authorized by the Company in writing. The foregoing
restriction shall not apply, following termination of Loeb’s engagement
hereunder, to knowledge or information which (i) is in or enters the public
domain without violation of this Agreement or other obligations of
confidentiality by Loeb or his agents or representatives, (ii) Loeb can
demonstrate was in his possession on a non-confidential basis prior to the
commencement of this engagement with the Company, or (iii) Loeb can demonstrate
was received or obtained by him on a non-confidential basis from a third party
who did not acquire it wrongfully or under an obligation of confidentiality,
subsequent to the termination of Loeb’s engagement hereunder.

 

 2 

 



 

  (b) All memoranda, notes, records or other documents made or compiled by Loeb
or made available to Loeb while engaged concerning customers, suppliers, agents
or personnel of the Company, or the Company’s business methods, systems, plans
and policies, shall be the Company’s property and shall be delivered to the
Company on termination of Loeb’s engagement or at any other time on request.    
    (c) During the term of Loeb’s engagement and for one year thereafter, Loeb
shall not, except pursuant to and in furtherance of Loeb’s duties hereunder,
directly or indirectly solicit or initiate contact with any employee of the
Company or its subsidiaries with a view to inducing or encouraging such employee
to leave the employ of the Company for the purpose of being hired by Loeb, an
employer affiliated with Loeb or any competitor of the Company.         (d) Loeb
acknowledges that the provisions of this section are reasonable and necessary
for the protection of the Company and that the Company will be irrevocably
damaged if such covenants are not specifically enforced. Accordingly, Loeb
agrees that, in addition to any other relief to which the Company may be
entitled in the form of actual or punitive damages, the Company shall be
entitled to seek and obtain injunctive relief from a court of competent
jurisdiction for the purposes of restraining Loeb from any actual or threatened
breach of such covenants.

 

7. Independent Contractor Status. It is the express intention of the Company and
Loeb that Loeb performs the covered services under this Agreement, including his
services as President and Chief Executive Officer of the Company, as an
independent contractor. Nothing in this Agreement shall in any way be construed
to constitute Loeb as an employee.     8. Entire Agreement. This Agreement
contains the entire understanding of the parties with respect to the subject
matter hereof. This Agreement may not be modified or extended except by a
writing signed by both parties hereto. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective legal representatives,
successors and assigns.     9. Governing Law. This Agreement and all matters and
issues collateral thereto shall be governed by the laws of the State of Delaware
applicable to contracts performed entirely therein.     10. Severability. If any
provision of this Agreement, as applied to either party or to any circumstance,
shall be adjudged by a court to be void and unenforceable, the same shall in no
way affect any other provision of this Agreement or the validity or
enforceability thereof.     11. Notices. All notices or other communications
hereunder shall be given in writing and shall be deemed given if served
personally, mailed by registered or certified mail, return receipt requested or
sent by nationally recognized courier service, to the parties at the addresses
below, or at such other address or addresses as they may hereafter designate in
writing.

 

If to the Company:

 

1000 N West Street

Suite 1200

Wilmington, Delaware 19801

 

If to Loeb:

 

10451 Mill Run Circle

Suite 400

Owings Mills, MD 21117

 

[Remainder of page intentionally left blank]

 

 3 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

  ACORN ENERGY, INC.         By:     Name: Tracy S. Clifford   Title: Chief
Financial Officer         By:     Name: Jan H. Loeb

 

 

 

